                                 APPEAL TRANSMITTAL SHEET (non-death penalty)
  Transmittal to 4CCA of notice of          District:                                     District Case No.:
  appeal filed: 11/25/19
                                             Middle District of North Carolina            1:13CR435-TDS-1
      First NOA in Case                     Division:                                     4CCA No(s). for any prior NOA:
  L Subsequent NOA-same party               GREENSBORO                                     19-2077, 19-4758, -19-7483, 19-2338
  _ Subsequent NOA-new party                Caption:                                      4CCA Case Manager:
  _ Subsequent NOA-cross appeal
                                           USA
  _ Paper ROA        _ Paper Supp.          V.
  Vols: ----------                         BRIAN DAVID HILL

  0ther:----------
 Exceptional Circumstances:            Bail _ Interlocutory          Recalcitrant Witness - Other ------------
 Confinement-Criminal Case:                 Fee Status:
     Death row-use DP Transmittal          _No fee required (USA appeal)
     Recalcitrant witness
                                           _ Appeal fees paid in full
 _In custody
                                            Criminal Cases:
     On bond
 _ On probation                             ✓ District court granted & did not revoke CJA status (continues on appeal)
 Defendant Address-Criminal Case:          _ District court granted CJA & later revoked status (must pay fee or apply to 4CCA)
                                           _ District court never granted CJA status (must pay fee or apply to 4CCA)
                                            Civil, Habeas & 2255 Cases:
                                           _ Court granted & did not revoke IFP status (continues on appeal)
                                           _ Court granted IFP & later revoked status (must pay fee or apply to 4CCA)
  District Jude:e:                         _ Court never granted IFP status (must pay fee or apply to District Court)

  THOMAS D. SCHROEDER        PLRA Cases:
1-------------- ---i _ Proceeded PLRA in district court, no 3-strike determination (must apply to 4CCA)
  Court Reporter (list all):
                             _ Proceeded PLRA in district court, determined to be 3-striker (must apply to 4CCA)
  Jane Calhoun
  Joseph Armstrong           Sealed Status (check all that apply):
  Briana Bell                 ✓ Portions ofrecord under seal
                                                 Entire record under seal
                                           __ Party names under seal
 Coordinator:                              Docket under seal
 Keah Marsh
 Record Status for Pro Se Appeals (check any applicable):              Record Status for Counseled Appeals (check any applicable):
      Assembled electronic record transmitted                          _ Assembled electronic record available ifrequested
 _ Additional sealed record emailed to 4cca-filing                     _ Additional sealed record available ifrequested
 _ Paper record or supplement shipped to 4CCA                          _ Paper record or supplement available ifrequested
 _ No in-court hearings held                                           _ No in-court hearings held
 _ In-court hearings held - all transcript on file                     _In-court hearings held - all transcript on file
 .:{_ In-court hearings held - all transcript not on file              _In-court hearings held - all transcript not on file
      Other:                                                                Other:



Deputy Clerk: /s/ Joy Daniel                Phone: 336-332-6030                      Date: 11/26/19

03/2011



                     Case 1:13-cr-00435-TDS Document 228 Filed 11/26/19 Page 1 of 1
